COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-03-053-CV



IN RE GERMANIA FARM MUTUAL 			RELATOR

INSURANCE ASSOCIATION 



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus, motion for temporary relief and supplemental motion for temporary relief and is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of mandamus, motion for temporary relief and supplemental motion for temporary relief are denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL B:	HOLMAN, GARDNER, and WALKER, JJ.



DELIVERED: March 28, 2003

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.